Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

AMENDMENT NO. 1

 

This Amendment No. 1 to Executive Employment Agreement (this “Amendment”) is
entered into as of July 1, 2018 by and between James A. McLaughlin (the
“Executive”) and Link Media Holdings, LLC, a Delaware limited liability company
(the “Company”).

 

The Company and the Executive are parties to an Executive Employment Agreement
dated March 3, 2017 (the “Agreement”).

 

Now, therefore, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.     Amendment to Section 3 of the Agreement. The Company and the Executive
agree that the Agreement is hereby amended by deleting the first sentence of
Section 3, and inserting the following in its place:

 

“Company shall pay Executive an annual base salary equal to Three Hundred
Thousand and No/100 Dollars ($300,000) (the “Base Salary”).”

 

2.     No Other Amendment. Except as expressly amended hereby, the Agreement
shall remain unamended and in full force and effect. This Amendment is only
effective in the specific instance and for the specific purpose for which it is
given and shall not be effective for any other purpose, and shall not be deemed
to be a waiver of, amendment of, or consent to or modification of any other term
or provision of the Agreement.

 

3.     Governing Law. This Amendment, the performance of this Amendment and any
and all matters arising directly or indirectly herefrom shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without giving effect to the conflict or choice of law provisions and
principles thereof.

 

4.     Counterparts. This Amendment may be executed in any number of
counterparts including facsimile or PDF counterpart signature pages, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment as of the date first written above.

 

 

LINK MEDIA HOLDINGS, LLC

By: BOSTON OMAHA CORPORATION,

its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam K. Peterson

 

 

 

Name:  Adam K. Peterson

 

 

 

Title:    Co-Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ James A. McLaughlin

 

 

 

James A. McLaughlin

 

 